Case 8:20-cv-02067-CJC-KES Document 9 Filed 10/30/20 Page 1 of 2 Page ID #:30



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 20-02067-CJC-KES                                   Date: October 30, 2020

Title: AMBER MACHOWSKI v. 4 THE DOGS, LLC., et al.



PRESENT:

  HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

      Cheryl Wynn                                          N/A
      Deputy Clerk                                     Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

      None Present                                     None Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE AS TO WHY
THIS COURT SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S UNRUH ACT CLAIM

       On October 27, 2020, Plaintiff Amber Machowski filed this action against
Defendant 4 The Dogs, LLC and unnamed Does, alleging violations of the Americans
with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“Unruh Act”).
(Dkt. 1 [Complaint].) Plaintiff seeks injunctive relief under the ADA and statutory
damages under the Unruh Act. (Id. ¶ 54; id. at 15.) Plaintiff contends that this Court has
federal question jurisdiction over the ADA claim and supplemental jurisdiction over the
Unruh Act claim. (Id. ¶¶ 7–8.)

       Supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.”
United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). District courts have discretion
to decline to exercise supplemental jurisdiction if: “(1) the claim raises a novel or
complex issue of State law, (2) the claim substantially predominates over the claim or
claims over which the district court has original jurisdiction, (3) the district court has
dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction.” 28 U.S.C.
§ 1367(c).

      Numerous federal district courts across California have declined to exercise
supplemental jurisdiction over Unruh Act and other state law claims brought alongside
Case 8:20-cv-02067-CJC-KES Document 9 Filed 10/30/20 Page 2 of 2 Page ID #:31



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 20-02067-CJC-KES                                    Date: October 30, 2020
                                                                  Page 2

ADA claims, citing 28 U.S.C. §§ 1367(c)(2) & (c)(4). See, e.g., Spikes v. Essel
Commercial, L.P., 2020 WL 1701693, at *7 (S.D. Cal. Apr. 8, 2020) (“[A]s a matter of
comity, and in deference to California’s substantial interest in discouraging unverified
disability claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
claim.”) (internal quotation omitted); Estrada v. Fiesta III, LLC, 2020 WL 883477, at *5
(C.D. Cal. Jan. 9, 2020) (declining to exercise supplemental jurisdiction over
Plaintiff's Unruh Act claim because “exceptional circumstances” and “compelling
reasons” existed, and stating that Plaintiff may “pursue his Unruh Act claim in state
court—the appropriate forum for such claim under these circumstances”); Langer v.
Mobeeus, Inc., 2020 WL 641771, at *5 (C.D. Cal. Jan. 2, 2020) (similar); Langer v.
Deddeh, 2019 WL 4918084, at *2 (S.D. Cal. Oct. 4, 2019) (declining to exercise
supplemental jurisdiction because the Unruh Act claim predominates over the ADA
claim and the interests of comity and discouraging forum shopping constitute exceptional
circumstances); Theroux v. Oceanside Motel-9, LP, 2019 WL 4599934, at *2 (S.D. Cal.
Sept. 20, 2019) (similar); Langer v. Petras, 2019 WL 3459107, at *2 (S.D. Cal. July 31,
2019) (similar); Spikes v. All Pro Auto Repair, Inc., 2019 WL 4039664, at *2 (S.D. Cal.
Aug. 26, 2019) (dismissing for these reasons various state law claims including claims
for violation of the Unruh Act, California Health and Safety Code Section 19955,
negligence per se, and negligence); Rutherford v. Ara Lebanese Grill, 2019 WL 1057919,
at *5 (S.D. Cal. Mar. 6, 2019) (finding that “it would be improper to allow Plaintiff to use
the federal court system as a loophole to evade California’s pleading requirements”). The
Court ORDERS Plaintiff to show cause as to why it should not decline to exercise
supplemental jurisdiction over the Unruh Act claim in the Complaint for similar reasons.

        Plaintiff shall file a response to this Order to Show Cause by November 6, 2020.
In the response, Plaintiff shall identify the amount of statutory damages sought in this
action. Plaintiff and Plaintiff’s counsel shall also include declarations in the response
which provide all facts necessary for the Court to determine if Plaintiff and Plaintiff’s
counsel satisfy the definition of a “high-frequency litigant” under California Civil
Procedure Code §§ 425.55(b)(1) & (2). Failure to respond to this Order may result in the
Court declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim.

cb
MINUTES FORM 11
CIVIL-GEN                                                           Initials of Deputy Clerk CW
